         Case 1:20-cr-00473-VM Document 122 Filed 05/07/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 7, 2021

By ECF
Hon. Victor Marrero
United States Distrct Judge
Southern District of New York                                                             5/10/2021
500 Pearl Street
New York, NY 10007

       RE:    United States v. Bangaly Doumbia, 20 Cr. 473-08 (VM)

Dear Judge Marrero:

        The Government has been informed that one of the co-signers of the defendant Bangaly
Doumbia’s bond—Manabo Djoumande—wishes to be removed as a co-signer. The Government
therefore respectfully requests that the Court release Ms. Djoumande from the bond. Because the
defendant’s bond requires the defendant to have two co-signers, the Government requests that the
Court also order the defendant to obtain a second co-signer within two weeks.

       The Government has conferred with counsel for the defendant, who does not object to these
requests.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                        by:              /s/
                                              Andrew A. Rohrbach
                                              Assistant United States Attorney
                                              (212) 637-2345


                                The Court hereby releases Manabo
     Djoumande as a co-signer of Mr. Doumbia's bond. The Court also
     orders Mr. Doumbia to secure a second co-signer within two
     weeks of this Order.



        5/10/2021
